United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 14-3633
                     ___________________________

                           Michael L. Burrage, Jr.

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

         Carolyn W. Colvin, Acting Commissioner of Social Security

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                 Appeal from United States District Court
               for the Eastern District of Missouri - St. Louis
                               ____________

                       Submitted: September 4, 2015
                        Filed: September 10, 2015
                              [Unpublished]
                              ____________

Before SHEPHERD, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.
       Michael L. Burrage, Jr. appeals the district court’s1 order affirming the
Commissioner’s denial of disability insurance benefits and supplemental security
income after his hearing before an Administrative Law Judge (ALJ). For reversal,
Burrage argues that the ALJ erred in determining his residual functional capacity by
improperly analyzing the medical evidence--specifically, relying on the opinion of a
non-examining consultant rather than his treating doctors, disregarding evidence that
there was no substance abuse, and failing to obtain additional evidence regarding his
limitations--and by discounting his testimony and that of his lay witnesses without
giving sufficiently specific reasons. Following careful review of the parties’
submissions and the record before us, we conclude that substantial evidence in the
record as a whole supports the ALJ’s finding. See Perks v. Astrue, 687 F.3d 1086,
1091, 1093 (8th Cir. 2012) (standard of review). Accordingly, the judgment of the
district court is affirmed. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri, adopting the report and recommendations of the
Honorable Noelle Collins, United States Magistrate Judge for the Eastern District of
Missouri.

                                        -2-